Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
					DETAILED ACTION
	The office acknowledges Applicants’ response to the Restriction Election Requirement dated 7/9/2021. Applicants’ have elected Group II, claim 9 for examination with traverse. Applicants’ have elected the Formula I as the compound of the species for examination with traverse. 

    PNG
    media_image1.png
    167
    541
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    250
    487
    media_image2.png
    Greyscale


In response, Examiner respectfully reiterates in “a group of inventions claimed in an international application unity of invention exists only when there is a technical relationship among the claimed inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” is defined in PCT Rule 13.2 as 
The requirement is still deemed proper and is therefore made FINAL.

Claims 1-9 are pending. Claims 1-8 are withdrawn from further consideration pursuant to 37 C.F.R. 1.142(b), as being drawn to non-elected subject matter. The claim corresponding to the elected subject matter is claim 9 and is herein acted on the merits.

Application Priority
This application filed 10/23/2018 is a national stage entry of PCT/KR2017/003824, International Filing Date: 04/07/2017, claims foreign priority to 10-2016- 0051598 , filed 04/27/2016.


Information Disclosure Statement

Claim Objections
Claim 9 is objected to because of the following informalities:  
Claim 9 is directed to a method for reducing skin wrinkles and improving skin elasticity by applying an anti-aging composition including a compound represented by Chemical Formula 1 as an effective component on skin.
The claim 9 has a limitation of ‘including a compound’. Does it mean it includes other compounds of chemical formula and/or other components? Appropriate correction is required. For the sake of compact prosecution it is examined that the composition comprises a compound of formula 1 and other components. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
	Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Moussou et al. (US 2012/0016032).
	A method for reducing skin wrinkles and improving skin elasticity by applying an anti-aging composition including a compound represented by Chemical Formula 1 as an effective component on skin:

    PNG
    media_image3.png
    515
    805
    media_image3.png
    Greyscale



    PNG
    media_image2.png
    250
    487
    media_image2.png
    Greyscale

	Moussou et al. teaches cosmetic compositions comprising formula I:  

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale


	The reference provides is a method of treating aged skin, comprising topically applying to the aged skin a composition comprising a compound of Formula (I) in an amount effective to provide an anti-ageing effect (See Abstract, also claims 1, 3, 9, 10). 

    PNG
    media_image5.png
    370
    508
    media_image5.png
    Greyscale


Claimed:

    PNG
    media_image6.png
    205
    520
    media_image6.png
    Greyscale

Moussou:

    PNG
    media_image7.png
    206
    660
    media_image7.png
    Greyscale

	The instantly elected compound is a homolog of Moussou compound as Moussou compound has additional alkyl chain of 4 carbon atoms. Structural similarity is the touchstone of the nonobviousness inquiry for patents claiming a novel chemical compound. Eisai Co. v. Dr. Reddy's Laboratories, 533 F.3d1353,1356-57 (Fed. Cir. 2008). "Structural relationships may provide the requisite motivation or suggestion to modify known compounds to obtain new compounds. For example, a prior art compound may suggest its homologs because homologs often have similar properties and therefore chemists of ordinary skill would ordinarily contemplate making them to try to obtain compounds with improved properties." In re Deue134 USPQ2d 1210 at 1214. Furthermore MPEP 2144.09 (11) states: "Compounds which are [...] homologs (...) are generally of sufficiently close structural similarity that there is a . 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 9 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 10-18 of co-pending Application No. 16342516 (reference application) or claims 10-18 of co-pending Application No. 16342512 (reference application) in view of Northrup (Aging Skin, https://www.drnorthrup.com/ aging-skin/, 2015) and Aging Skin (Skinology Medical Spa, 2009). 
The instant claim 9 as above. 
The reference claim 10-11, 14 of ‘516 are to:

    PNG
    media_image8.png
    200
    400
    media_image8.png
    Greyscale

  The inflammatory disease to be treated include atopic dermatitis, psoriasis, contact dermatitis, eczematous dermatitis, actinic dermatitis, seborrheic dermatitis, dermatitis herpetiformis (claim 18). 


    PNG
    media_image9.png
    200
    400
    media_image9.png
    Greyscale

The reference claims of ‘512 or ‘516 do not explicitly teach the composition for reducing wrinkles or for improving skin elasticity or as an anti-aging composition. 
Northrup disclose that aging is associated with skin changes including wrinkles and skin tends to sag and wrinkle with collagen break down (p 1, para 1). Further taught is that free 
Aging skin document teaches that sun exposure, unhealthy lifestyles, environmental pollutants and chronic inflammation contribute to a breakdown of the skin’s structure (p 1, para 1, last three lines). Common signs of skin aging include sagging/laxity, loss of elasticity (UV rays, free radicals, and inflammation breaks down elastin), wrinkling, hyperpigmentation as a result of sun exposure, hormones and inflammation (See p 1, commons signs of aging). 
In summary, Northrup and Aging skin document disclose that skin aging occurs due to inflammation and results in wrinkles, sagging of the skin, loss of elasticity etc. 
From the teachings of Northrup and Aging skin document a person of ordinary skill in the art would have found it obvious that wrinkles, loss of elasticity of skin, sagging of the skin are associated with inflammation. One of ordinary skill in the art would have been motivated to treat wrinkles, loss of elasticity and other skin changes resulted from the inflammation using the same compound or composition of claim 10 of the reference claim. One of ordinary skill in the art would have been motivated to treat skin inflammatory conditions to obtain therapeutic effects. The reference claims include treating skin inflammatory disease and topical application to the skin. From the reference claims and from the prior art teachings the instant claim 9 would have obvious to a person of ordinary skill in the art. 

        
					Conclusion
	No claims are allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAYLA SOROUSH whose telephone number is (571)272-5008.  The examiner can normally be reached on Monday thru Friday; 8:30 AM to 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on (571)272-0629.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 





/LAYLA SOROUSH/Primary Examiner, Art Unit 1627